Exhibit 10.15 (iii)

 

Amendment 2010-1 to the

Barnes Group Inc. Stock and Incentive Award Plan

 

Section 2(p) of the Barnes Group Inc. Stock and Incentive Award Plan, as amended
March 15, 2010, is hereby restated in its entirety to read as follows:

 

“(p) ‘Fair Market Value’ on a particular date means as follows:

 

(i) If the principal market for the Common Stock is a national securities
exchange, the last reported sale price per share of Common Stock during regular
trading hours on such date as reported by Reuters or another source designated
by the Committee; or

 

(ii) If the principal market for the Common Stock is not a national securities
exchange, the last reported sale price per share of Common Stock during regular
trading hours on such date in the over-the-counter market, as reported by the
NASDAQ OTC Bulletin Board, the National Quotation Bureau or such other system
then providing quotations with regard to trades in the Common Stock or, if on
such date the Common Stock is publicly traded but not quoted by any such system,
the last reported sale price per share of Common Stock during regular trading
hours such date as furnished by a professional market maker making a market in
the Common Stock; or

 

(iii) If in (i) or (ii) above, as applicable, there were no sales on such date
reported as provided above, the last reported sale price per share of Common
Stock during regular trading hours on the most recent prior day for which sales
were so reported.

 

If the foregoing method of determining fair market value should be inconsistent
with Section 409A, Section 422, Section 162(m)(4)(C) or any other provision of
the Code, then, with respect to Awards (including in particular but not limited
to Incentive Stock Options) and transactions that are intended by the Committee
to satisfy Section 409A, Section 422, Section 162(m)(4)(C) or any other
provision of the Code, ‘Fair Market Value’ shall be determined by the Committee
in a manner consistent with Section 409A, Section 422, Section 162(m)(4)(C) or
such other provision of the Code and shall mean the value as so determined.”

 

Date of Approval by the Board of Directors: December 9, 2010